   Case 6:19-cv-00119-JRH-BKE Document 23 Filed 06/23/20 Page 1 of 3



           IN THE UNITED STATES DISTRICT COURT FOR THE
                      SOUTHERN DISTRICT OF GEORGIA
                             STATESBORO DIVISION


FREDRICK KHALEES,
                                    *


     Plaintiff,                     *
                                    *


          V.                        *                 CV 619-119
                                    *


SGT HARDEN; C.O. ALBERCROMBIE;*
and C.O. HOWARD,                    *
                                    *


     Defendants.                    *




                               ORDER




     Before    the   Court   are   pro   se   Plaintiff   Fredrick   Khalees'

motions for order on filing fees {Doc. 21) and for leave to appeal

in forma pauperis C'lFP") (Doc. 22).            For the following reasons,

the motion for order on filing fees is denied as moot, and the

motion for leave to appeal IFP is denied.


     Plaintiff s first motion asks the Court to order the deduction


of funds from his Inmate Trust Account to pay the outstanding

filing fees in this case.          However, docket entries reflect that

the Court has been receiving filing fee payments throughout the

pendency of this case.       This is consistent with the Order directing

monthly payments be made from Plaintiffs Inmate Trust Account.

(See Doc. 7.)     Therefore, Plaintiffs motion for order on filing

fees (Doc. 21) is DENIED AS MOOT.
   Case 6:19-cv-00119-JRH-BKE Document 23 Filed 06/23/20 Page 2 of 3



     Plaintiff's second motion is for leave to appeal IFP. The

requirements for litigants seeking to proceed IFP on appeal are set

forth in 28 U.S.C. § 1915 and Federal Rule of Appellate Procedure 24.

In addition to certain financial requirements, section 1915(a)(3)

provides: "An appeal may not be taken [IFP] if the trial court

certifies   in   writing    that    it    is   not   taken     in   good      faith."

Additionally, if a party receives IFP status in the district court

action,   Federal Rule of Appellate Procedure           24(a)(3) applies: "A

party who was permitted to proceed [IFP] in the district[]court

action . . . may     proceed       on    appeal      [IFP]     without        further

authorization, unless: (A) the district court . . . certifies that

the appeal is not taken in good faith . . . ."

     An appeal is not taken in good faith if it is frivolous.                     See

Coppedge v. United States, 369 U.S. 438, 445 (1962).                For purposes

of a motion to proceed IFP, an appeal is "frivolous if it is without

arguable merit either in law or fact."         Napier v. Preslicka, 314 F.3d

528, 531 (11th Cir. 2002) (citation and internal quotation marks

omitted).   In determining whether to grant a motion to proceed on

appeal IFP, trial courts possess "wide discretion" and recognize the

privilege   should   be    extended     "sparingly."         Martinez    v.    Kristi

Kleaners, Inc., 364 F.3d 1305, 1306 (11th Cir. 2004) (per curiam)

(citation omitted).

     Plaintiff asserts two grounds on appeal: first, that this Court

erred in dismissing his complaint for failing to state a claim because

he had proved a violation of his Eighth Amendment rights, and second.
   Case 6:19-cv-00119-JRH-BKE Document 23 Filed 06/23/20 Page 3 of 3



that    this   Court   erred   in   applying   an    "unreasonable    standard     in

evaluation     of   deliberate      indifference'    .    .   .     Both   of   these


arguments are addressed and appropriately resolved in the Report and

Recommendation      adopted    by   this   Court    and   raising   them   again   is

frivolous.      (See Docs. 13, 16.)        Accordingly, the motion for leave

to appeal IFF (Doc. 22) is DENIED.                                  ^
       ORDER ENTERED at Augusta, Georgia this                        day of June,

2020.




                                               IJ. RANDte^HALL/^ CHIEF JUDGE
                                               INITEp/STATES DISTRICT COURT
                                               SOUTHERN       DISTRICT OF GEORGIA
